Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 19, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00684-CV



                   IN RE DR. NILESH KOTECHA, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              245th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-45379

                         MEMORANDUM OPINION

      On September 4, 2019, relator Dr. Nilesh Kotecha filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp. 2017); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Tristan Longino, presiding judge of the 245th District Court of Harris County, to
vacate his July 9, 2019 order appointing Warren Cole as a discovery master.
      On September 12, 2019, relator filed an unopposed motion asking this court
to dismiss his petition for writ of mandamus.

      We GRANT the motion and DISMISS relator’s petition for writ of
mandamus.


                                      PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2